The appellant was convicted in the District Court of Harris County for the offense of robbery, and his punishment assessed at five years in the penitentiary.
This is a companion case to the case of Hemby v. State, No. 10269, decided by this court on October 6, 1926.
The record contains three bills of exception, in which complaint is made to the refusal of the court to permit the appellant to show by his brother, Joe Hargraves, that he knew of trouble between the Bird family and the Hargraves family. The court's qualifications on two of said bills fully show that said witness testified that the prosecuting witness, Jim Bird, was not involved in this trouble. These bills, as presented, show no error.
After a careful examination of the entire record, and failing to find any error therein, we are of the opinion that the judgment of the trial court should be affirmed, and it is accordingly so ordered.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the Court.